Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	Claims 1-20 are pending and under examination.

Priority
This application is a 371 of PCT/US2018/012113 filed on January 2, 2018, which is a continuation of application 15/834,960 filed on December 7, 2017, now U.S. Patent 10,666,798. Applicant’s claim for the benefit of a prior-filed application provisional application 62/572,206 filed on October 13, 2017, 62/440,670 filed on December 30, 2016, and 62/440,646 filed on December 30, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 28, 2019 that have been considered. 
The information disclosure statement filed June 28, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A multitude of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The disclosure is objected to because of the following informalities: [0023] discloses the virus genome illustrated in Figure 4 to be the “TRZ200” viral vector. However, Figure 4 states that the illustrated virus genome is the “OAV200” viral vector. 
Appropriate correction is required.

Claim Objections
2. 	Claim 1 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
The wherein clause pertaining to the second DNA sequence should be separated by line indentation.
	Appropriate correction is required. 

3. 	Claim 11 is objected to because of the following informalities: Periods exist after steps a-d, e.g. “a.”. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
The Examiner respectfully suggests amending the “.” for “)”, for example, “a.” for “a)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are directed to a modified E3 region, whereby the nucleotide sequence is at least 95% identical in an E3 region to vector dl327, which renders the claim indefinite because neither the instant specification nor the prior art teaches/discloses the nucleotide sequence of vector dl327. The Examiner is unable to search, compare, nor examine the claim relative to the prior art. 
	Furthermore, the claim recites the phrase “an E3 region”, which renders the claims indefinite because it is unclear which specific region of E3 is to be compared. Such is but an arbitrary and subjective picking and choosing of which portion of the E3 region is to be compared for “at least 95%”. 
Appropriate correction is required.

5. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As-adverb
1. To the same extent or degree; equally: The child sang as sweetly as a nightingale.
2. For instance: large carnivores, as the bear or lion.
3. When taken into consideration in a specified relation or form: this definition as distinguished from the second one. 
(answers.com/topic/as; last visited on March 15, 2007). 

As a first matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a sequence as set forth in”, and the claim also recites “SEQ ID NO:46” which is the narrower statement of the range/limitation. The claim(s) is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if Applicant is requiring the amino acid to have SEQ ID NO:46, or if Applicant is attempting to claim a genus of chimeric IL-12 polypeptides having only some subset of amino acid sequences of SEQ ID NO:46.
As a second matter, SEQ ID NO: 46 is 540 amino acids in length, and thus it is axiomatic that it comprises a multitude of different “sequences as set forth in”. The required sequence appears to be an arbitrary and subjective determination, as the claim does not refer to a specific subsequence of SEQ ID NO:46 that must be present, whereby said subsequence may only be 3, 10, 15, 20, 50, 75, or 100 amino acids in length. It is unclear what specific amino acid sequence is required to be present in the chimeric human IL-12 polypeptide. 
The recitation implies a genus of undisclosed nucleic acids, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).

Appropriate correction is required.

6. 	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are directed to a pharmaceutical composition, whereby the intended administration of the pharmaceutical composition is via systemic or intratumoral administration. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The phrases “for systemic administration” and “for intratumoral administration” are intended use limitations, which do not contain any further structural limitations with respect to claimed pharmaceutical composition of the independent claim (see MPEP §2114). The specification fails to disclose a formulation that is specific for “systemic administration” as opposed to “intratumoral administration”, and vice versa. For example, absent objective evidence to the contrary, the suitable vehicle “saline” [0119] is suitable for both “systemic administration” and “intratumoral administration”.
	Appropriate correction is required. 

7. 	Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are directed to a pharmaceutical composition, whereby the intended administration of the pharmaceutical composition is via systemic or intratumoral administration. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The phrases “for systemic administration” and “for intratumoral administration” are intended use limitations, which do not contain any further structural limitations with respect to claimed pharmaceutical composition of the independent claim (see MPEP §2114). Claim 1 is directed to a pharmaceutical composition, and .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim lacks antecedent basis because it recites the presence of a third DNA sequence, being dependent upon Claim 8; however, neither Claim 8 nor Claim 1, from which Claim 8 depends, recite the presence of a third DNA sequence. 
It is appears that the claim suffered a typographical error, and should be dependent upon Claim 12. 
Appropriate correction is required.

9. 	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is directed to a modified E3 region. However, it is axiomatic that the vector of the independent claim already comprises a modified E3 region because the second transgene is inserted into the E3 region.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 1-3, 5, 7, 9-10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,232,053. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘053 claims (claims 1-2) a pharmaceutical composition comprising an effective amount of a recombinant adenoviral vector comprising: 
a transgene insertion site located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K, wherein a first DNA sequence and a second
DNA sequence are each inserted into the transgene insertion site;
wherein the first DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand, and
wherein the second DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand;
wherein the adenoviral vector comprises a modified adenoviral Ela regulatory sequence,
wherein at least one Pea3 binding site, or a functional portion thereof, of the recombinant
adenoviral vector is modified or deleted.
With respect to Claims 3 and 5, ‘053 claims (claims 1-2) the vector further comprising a third DNA sequence inserted into the E3 region, wherein the third DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-lORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, or a human OX40 ligand, and thus it is axiomatic the vector comprises a modified E3 region. 
With respect to Claim 2, ‘053 claims (claim 2) wherein the adenoviral vector comprises a third DNA sequence operably linked to the first endogenous promoter, as is the first DNA sequence, and wherein the third DNA sequence comprises an IRES element or encodes a self-cleaving 2A peptide. Thus, the ordinary artisan would recognize and/or reasonably understand the adenoviral vector comprises an IRES element or encodes a self-cleaving 2A peptide sequence between the two transgenes being operably linked to the same endogenous promoter.
With respect to Claims 9, 10, and 19, ‘053 claims (claim 5) a method for treating a tumor in a human subject in need thereof, comprising administering to the human with the tumor a therapeutic amount of the pharmaceutical composition of claim 1 by systemic or intratumoral 
With respect to Claim 7, ‘053 claims (claim 4) wherein the chimeric human IL-12 polypeptide comprises a p40 polypeptide, a p35 polypeptide, and a linker polypeptide.
Thus, the ‘053 claims anticipate and/or render obvious the instant claims.

11. 	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,232,053, as applied to Claims 1-3, 5, 7, 9-10, and 19 above, and in further view of Gregory et al (U.S. Patent 6,210,939).
	‘053 does not claim the adenoviral vector comprises an E3 region that is at least 95% identical to the E3 region of dl327. However, prior to effective filing date of the instantly claimed invention, and with respect to Claim 6, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone because Gregory et al successfully demonstrated the ability of the ordinary artisan to use a 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

12. 	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,232,053, as applied to Claims 1-3, 5, 7, 9-10, and 19 above, and in further view of Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879). 
	While ‘053 does not claim wherein the amino acid sequence of the human IL-12 polypeptide comprises SEQ ID NO:46, the specification discloses the definition of the claimed chimeric human IL-12 polypeptide is one that comprises the sequence of SEQ ID NO:46 (col. 2, lines 56-57). Furthermore, prior to effective filing date of the instantly claimed invention, and with respect to Claim 8, Anderson et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:8) having 99.3% identity to instant SEQ ID NO:46 (only two amino acid differences), and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46. Similarly, Sopczynsky et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:34) having 100% identity to instant SEQ ID NO:46, and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46 (search results available in SCORE).

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

13. 	Claims 11-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,232,053. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 11, 14, and 16, ‘053 claims (claim 1) a pharmaceutical composition comprising an effective amount of a recombinant adenoviral vector comprising: 
a transgene insertion site located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K, wherein a first DNA sequence is inserted into the transgene insertion site;
wherein the first DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand; 
a second transgene insertion site located in adenovirus E3 region, 
wherein a second DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand;
wherein the adenoviral vector comprises a modified adenoviral Ela regulatory sequence,
wherein at least one Pea3 binding site, or a functional portion thereof, of the recombinant
adenoviral vector is modified or deleted.
With respect to Claim 12, ‘053 claims (claim 2) the vector further comprising a third DNA sequence, wherein the third DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-lORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, or a human OX40 ligand, and thus it is axiomatic the vector comprises a modified E3 region. 
With respect to Claim 13, ‘053 claims (claim 2) wherein the adenoviral vector comprises a third DNA sequence operably linked to the first endogenous promoter, as is the first DNA sequence, and wherein the third DNA sequence comprises an IRES element or encodes a self-cleaving 2A peptide. Thus, the ordinary artisan would recognize and/or reasonably understand the adenoviral vector comprises an IRES element or encodes a self-cleaving 2A peptide sequence between the two transgenes being operably linked to the same endogenous promoter.
With respect to Claim 15, ‘053 claims (claim 3) wherein a sequence between two Pea3 sites is deleted. 
With respect to Claim 18, ‘053 claims (claim 4) wherein the chimeric human IL-12 polypeptide comprises a p40 polypeptide, a p35 polypeptide, and a linker polypeptide.
With respect to Claim 20, ‘053 claims (claim 5) a method for treating a tumor in a human subject in need thereof, comprising administering to the human with the tumor a therapeutic amount of the pharmaceutical composition of claim 1 by systemic or intratumoral administration, and thus it is axiomatic that the pharmaceutical composition is formulated for systemic administration and intratumoral administration.
Thus, the ‘053 claims anticipate and/or render obvious the instant claims.

14. 	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,232,053, as applied to Claims 11-16, 18, and 20 above, and in further view of Gregory et al (U.S. Patent 6,210,939).
	‘053 does not claim the adenoviral vector comprises an E3 region that is at least 95% identical to the E3 region of dl327. However, prior to effective filing date of the instantly claimed invention, and with respect to Claim 17, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone because Gregory et al successfully demonstrated the ability of the ordinary artisan to use a 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

15. 	Claim(s) 1-5, 7, 9-10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-12, 15-16, and 19 of copending Application No. 16/253,056 (U.S. 2019/0142967; claim set filed January 21, 2019) in view of Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘056 claims (claim 1) a pharmaceutical composition comprising an effective amount of a recombinant adenoviral vector comprising:
a transgene insertion site located in the adenoviral E1b region;
wherein the first DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand;
wherein the second DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, 
wherein the adenoviral vector comprises a modified adenoviral Ela regulatory sequence,
wherein at least one Pea3 binding site, or a functional portion thereof, of the recombinant
adenoviral vector is modified or deleted.
Instant claims neither recite nor exclude wherein the first DNA sequence is operably linked to a first endogenous promoter, and wherein the second DNA sequence is operably linked to a second endogenous promoter. However, prior to the effective filing date of the instantly claimed invention, Mulvey et al is considered relevant prior art for having disclosed an oncolytic adenovirus, wherein said oncolytic adenovirus encodes a first therapeutic transgene DNA sequence is operably linked to a first endogenous promoter [0146], and wherein the second therapeutic transgene DNA sequence is operably linked to a second endogenous promoter [0147]. Mulvey et al also disclosed that the transgenes may be operably linked to pairs of promoters, wherein the promoters may be the same promoter [00102], which is considered to fulfill instantly recited operable linkage. 
Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions for the promoters to be operably linked to the first and second transgene DNA sequences, to wit, endogenous promoter or heterologous promoter, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art to operably link the first DNA sequence to a first endogenous promoter and the second DNA sequence to a second endogenous promoter because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”

	With respect to Claim 19, ‘056 claims (claims 16 and 19) a method of treating a tumor in a human subject, the method comprising the step of administering the recombinant adenoviral vector to the human subject by systemic or intratumoral administration.  
With respect to Claim 2, ‘056 claims (claims 2-3) wherein the adenoviral vector comprises an IRES element or encodes a self-cleaving 2A peptide sequence between the first DNA sequence and the second DNA sequence. 
With respect to Claim 7, ‘056 claims (claims 5 and 12) wherein the first DNA sequence or the second DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. 
With respect to Claims 9-10, ‘056 claims (claim 16) a method of treating a tumor in a human subject, the method comprising the step of administering the recombinant adenoviral vector to the human subject by systemic or intratumoral administration.  
	With respect to Claim 4, the recombinant adenoviral vector of ‘056 claims 1-8 and 16 do not recite a modification or deletion of the E3 region, and thus reasonably encompasses an intact E3 region. 
	With respect to Claims 3 and 5, ‘056 claims (claims 9, 11 and 15) wherein the recombinant adenoviral vector comprises a transgene in the E3 region and/or modifications in the E3 region.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16. 	Claim(s) 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-12, 15-16, and 19 of copending Application No. 16/253,056 (U.S. 2019/0142967; claim set filed January 21, 2019) in view of Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS), as applied to Claims 1-5, 7, 9-10, and 19 above, and in further view of Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
	While ‘056 does not claim wherein the amino acid sequence of the human IL-12 polypeptide comprises SEQ ID NO:46, the specification discloses the definition of the claimed chimeric human IL-12 polypeptide is one that comprises the sequence of SEQ ID NO:46 [0013]. Furthermore, prior to effective filing date of the instantly claimed invention, and with respect to Claim 8, Anderson et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:8) having 99.3% identity to instant SEQ ID NO:46 (only two amino acid differences), and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46. Similarly, Sopczynsky et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:34) having 100% identity to 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first chimeric human IL-12 polypeptide with a second chimeric human IL-12 polypeptide comprising a sequence as set forth in SEQ ID NO:46 with a reasonable expectation of success because the amino acid sequence of SEQ ID NO:46 was previously recognized in the prior art, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

17. 	Claim(s) 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-12, 15-16, and 19 of copending Application No. 
	‘056 does not claim the adenoviral vector comprises an E3 region that is at least 95% identical to the E3 region of dl327. However, prior to effective filing date of the instantly claimed invention, and with respect to Claim 6, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone because Gregory et al successfully demonstrated the ability of the ordinary artisan to use a portion of the dl327 vector backbone comprising a E3 deletion to express their transgene of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

18. 	Claim(s) 11-16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 9-12, 15-16, and 19 of copending Application No. 16/253,056 (U.S. 2019/0142967; claim set filed January 21, 2019) in view of Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 11, ‘056 claims (claims) a pharmaceutical composition comprising an effective amount of a recombinant adenoviral vector comprising:
a transgene insertion site located in the adenoviral E3 region;
wherein the first DNA sequence encodes a polypeptide selected from the group consisting of: a chimeric human IL-12, a human IL-7, an anti-CTLA-4 antibody, an IL-1ORtrap, a human CD70, a human IL-2 polypeptide, a human CD40 ligand, and a human OX40 ligand; and 
wherein the adenoviral vector comprises a modified adenoviral Ela regulatory sequence,
wherein at least one Pea3 binding site, or a functional portion thereof, of the recombinant
adenoviral vector is modified or deleted.

With respect to Claims 11-12, ‘056 claims (claims 1 and 9-10) wherein the recombinant adenoviral vector further comprises a third transgene DNA sequence, which may be located 
Instant claims neither recite nor exclude wherein the first DNA sequence is operably linked to a first endogenous promoter, and wherein the second DNA sequence is operably linked to a second endogenous promoter. However, prior to the effective filing date of the instantly claimed invention, Mulvey et al is considered relevant prior art for having disclosed an oncolytic adenovirus, wherein said oncolytic adenovirus encodes a first therapeutic transgene DNA sequence is operably linked to a first endogenous promoter [0146], and wherein the second therapeutic transgene DNA sequence is operably linked to a second endogenous promoter [0147]. Mulvey et al also disclosed that the transgenes may be operably linked to pairs of promoters, wherein the promoters may be the same promoter [00102], which is considered to fulfill instantly recited operable linkage. 
Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions for the promoters to be operably linked to the first and second transgene DNA sequences, to wit, endogenous promoter or heterologous promoter, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art to operably link the first DNA sequence to a first endogenous promoter and the second DNA sequence to a second endogenous promoter because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”

	With respect to Claim 20, ‘056 claims (claims 16 and 19) methods of treating a tumor in a human subject, the method comprising the step of administering the recombinant adenoviral vector to the human subject by systemic or intratumoral administration. 
With respect to Claim 13, ‘056 claims (claims 2-3) wherein the adenoviral vector comprises an IRES element or encodes a self-cleaving 2A peptide sequence between the first DNA sequence and the second DNA sequence. 
With respect to Claim 18, ‘056 claims (claims 5 and 12) wherein the first DNA sequence or the second DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. 
With respect to Claim 16, ‘056 claims (claim 15) wherein the recombinant adenoviral vector further comprises a truncation in the E3 12.5K coding region, the E3 7.1K coding region, the E3 gp19K, the E3 10.5, or a combination thereof.
With respect to Claims 14-15, ‘056 claims (claims 4 and 11) wherein a sequence between two Pea3 sites of the adenoviral E1a regulatory sequence is deleted. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19. 	Claim(s) 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 9-12, 15-16, and 19 of copending Application No. 16/253,056 (U.S. 2019/0142967; claim set filed January 21, 2019) in view of Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS), as applied to Claims 11-16, 18, and 20 above, and in further view of Gregory et al (U.S. Patent 6,210,939).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
	‘056 does not claim the adenoviral vector comprises an E3 region that is at least 95% identical to the E3 region of dl327. However, prior to effective filing date of the instantly claimed invention, and with respect to Claim 17, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20. 	Claims 1-4, 9-10, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), and Hemminki et al (WO 14/170389; of record in IDS).
Determining the scope and contents of the prior art.
	With respect to Claim 1, Reid et al is considered relevant prior art for having disclosed an adenoviral vector comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (Abstract, [0007]). Reid et al disclosed a first transgene of interest is inserted between the start site of E1b-19K and the start site of E1b-55K [0011], whereby the transgene may encode a cytokine, e.g. IL-12 or IL-2 [0183].
	
Reid et al do not disclose the adenoviral vector further comprises a second transgene. 
with respect to Claim(s) 1, Li et al is considered relevant prior art for having disclosed adenoviral vectors comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (col. 14, lines 25-26; loss of E1a enhancer necessarily removes at least three Pea3 sites (see Reid et al, Figure 8a)), wherein said adenoviral vector comprises a first transgene and a second transgene (col. 13, line 20).
Li et al disclosed the therapeutic transgenes may encode IL-2, IL-10, or IL-12 (col. 16, lines 15-18).
Li et al disclosed the adenoviral vector may comprise a transgene in the modified or deleted E3 region (col. 18, lines 25-27).

	Neither Reid et al nor Li et al disclose wherein the therapeutic transgene may be CD40L. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Hemminki et al is considered relevant prior art for having disclosed adenoviral vectors comprising one, two, three, or more therapeutic transgenes, wherein the transgenes encode IL-2, IL-12, or CD40L (pg 21, line 31-pg 22, line 15).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, immunology, and cancer treatment methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adenoviral vector of Reid et al to further comprise a second transgene with a reasonable expectation of success because those of ordinary skill in the art recognized the scientific and technical concepts of:
using adenoviral vectors lacking one or more Pea3 sites in the E1a enhancer region and comprising a transgene insertion between the E1b-19K start site and the E1b-55K start site (Reid et al, Li et al); 
deletions of one or more Pea3 sites reduces E1a expression in normal cells while having minimal impact in tumor cells, thereby improving the tumor-selective expression of the E1b transcription unit, including inserted exogenous genes, wherein said exogenous gene may be one or more cytokine genes (Reid et al, [0082-83, 97, 154]); 
expressing a cytokine transgene comprising a first DNA sequence, an IRES element, and a second DNA sequence (Li et al; Hemminki et al); and
using anti-tumor adenoviral vectors to co-express two or more cytokines, or a cytokine and a co-stimulatory molecule (Li et al; Hemminki et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 
Hemminki et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (pg 23, lines 1-10). 
With respect to Claim 3, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
With respect to Claim 4, Reid et al do not require the adenoviral vector to comprise a modified E3 region, and thus reasonably encompass adenoviral vectors comprising an intact E3 region.
Li et al disclosed embodiments whereby the adenoviral vector comprises an intact E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
With respect to Claims 9-10 and 19, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

 	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), and Hemminki et al (WO 14/170389; of record in IDS), as applied to Claims 1-4, 9-10, and 19 above, and in further view of Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879). 
Determining the scope and contents of the prior art.
	While Reid et al, Li et al, and Hemminki et al disclosed whereby the transgene may encode a cytokine, e.g. IL-12, neither disclosed the IL-12 is a chimeric human IL-12 polypeptide comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 7-8, Anderson et al is considered relevant prior art for having disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:8) having 99.3% identity to instant SEQ ID NO:46 (only two amino acid differences), and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46. Similarly, Sopczynsky et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:34) having 100% identity to instant SEQ ID NO:46, and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46 (search results available in SCORE).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first chimeric human IL-12 polypeptide with a second chimeric human IL-12 polypeptide comprising a sequence as set forth in SEQ ID NO:46 with a reasonable expectation of success because the amino acid sequence of SEQ ID NO:46 was previously recognized in the prior art, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 
Hemminki et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (pg 23, lines 1-10). 
Anderson et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 12, lines 30-35).
With respect to Claim 3, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
Anderson et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 11, lines 45-47).
With respect to Claim 4, Reid et al do not require the adenoviral vector to comprise a modified E3 region, and thus reasonably encompass adenoviral vectors comprising an intact E3 region.

Sopczynsky et al do not require the adenoviral vector to comprise a modified E3 region [0236], and thus reasonably encompass adenoviral vectors comprising an intact E3 region.
With respect to Claims 9-10 and 19, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 
Anderson et al disclosed the vectors are used to treat cancer in a subject, and is administered systemically or locally to treat the tumor (col. 15, lines 32-34). 
	Sopczynsky et al disclosed the chimeric IL-12 polypeptide or nucleic acid molecules encoding said chimeric IL-12 polypeptide is used to treat cancer in a subject, and is administered systemically or intratumorally [0235, 239].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

22. 	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), Hemminki et al (WO 14/170389; of record in IDS), Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879), as applied to Claims 1-4, 7-10, and 19 above, and in further view of Gregory et al (U.S. Patent 6,210,939) and Putzer et al (PNAS 94:10889-10894, 1997; of record in IDS).
Determining the scope and contents of the prior art.
While Reid et al, Li et al, Hemminki et al, and Anderson et al disclosed whereby the adenoviral vector comprises a modified E3 region, e.g. a partial deletion of the E3 region (Reid et al, [0203]; Li et al, col. 18, lines 25-29; Hemminki et al, pg 5, lines 10-15; Anderson et al, col. with respect to Claim 6, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone because Gregory et al successfully demonstrated the ability of the ordinary artisan to use a portion of the dl327 vector backbone comprising a E3 deletion to express their transgene of interest. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 
Hemminki et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (pg 23, lines 1-10). 
Anderson et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 12, lines 30-35).
With respect to Claim 3, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
Anderson et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 11, lines 45-47).
With respect to Claim 4, Reid et al do not require the adenoviral vector to comprise a modified E3 region, and thus reasonably encompass adenoviral vectors comprising an intact E3 region.
Li et al disclosed embodiments whereby the adenoviral vector comprises an intact E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Sopczynsky et al do not require the adenoviral vector to comprise a modified E3 region [0236], and thus reasonably encompass adenoviral vectors comprising an intact E3 region.
With respect to Claims 9-10 and 19, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 
Anderson et al disclosed the vectors are used to treat cancer in a subject, and is administered systemically or locally to treat the tumor (col. 15, lines 32-34). 
	Sopczynsky et al disclosed the chimeric IL-12 polypeptide or nucleic acid molecules encoding said chimeric IL-12 polypeptide is used to treat cancer in a subject, and is administered systemically or intratumorally [0235, 239].
Putzer et al taught the adenoviral vectors are used to treat cancer in a subject, and is administered intratumorally (pg 10892, col. 2, “Regression of…Tumors Following…Intratumoral Injections”; Figure 4).
With respect to Claim 5, Hemminki et al disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33). 
Putzer et al is considered relevant prior art for having taught an adenoviral vector in which a first transgene operably linked to a second transgene via an IRES element is placed within the E1 deleted region, and a third transgene encoding a co-stimulatory molecule is placed within the E3 deleted region (Figure 1). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had long-recognized and successfully reduced to practice the scientific and technical concepts of expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1 and E3 deleted/modified regions. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

23. 	Claims 11-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), and Hemminki et al (WO 14/170389; of record in IDS), and Putzer et al (PNAS 94:10889-10894, 1997; of record in IDS).
Determining the scope and contents of the prior art.
	With respect to Claim 11, Reid et al is considered relevant prior art for having disclosed an adenoviral vector comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (Abstract, [0007]). Reid et al disclosed a first transgene of interest is inserted between the start site of E1b-19K and the start site of E1b-55K [0011], whereby the transgene may encode a cytokine, e.g. IL-12 or IL-2 [0183].
	
Reid et al do not disclose the adenoviral vector further comprises a second transgene. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 11, Li et al is considered relevant prior art for having disclosed adenoviral vectors comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (col. 14, lines 25-26; loss of E1a enhancer necessarily removes at least three Pea3 sites (see Reid et al, Figure 8a)), wherein said adenoviral vector comprises a first transgene and a second transgene (col. 13, line 20).
Li et al disclosed the therapeutic transgenes may encode IL-2, IL-10, or IL-12 (col. 16, lines 15-18).
Li et al disclosed the adenoviral vector may comprise a transgene in the modified or deleted E3 region (col. 18, lines 25-27).

	Neither Reid et al nor Li et al disclose wherein the therapeutic transgene is in the E1-deleted region and the second therapeutic transgene is in the E3-deleted region. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 11, Hemminki et al disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33). Hemminki et al disclosed adenoviral vectors comprising 
Putzer et al is considered relevant prior art for having taught an adenoviral vector in which a first transgene operably linked to a second transgene via an IRES element is placed within the E1 deleted region, and a third transgene encoding a co-stimulatory molecule is placed within the E3 deleted region (Figure 1). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had long-recognized and successfully reduced to practice the scientific and technical concepts of expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1 and E3 deleted/modified regions. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, immunology, and cancer treatment methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adenoviral vector of Reid et al to further comprise a second transgene in the E3-deleted region with a reasonable expectation of success because those of ordinary skill in the art recognized the scientific and technical concepts of:
i) using adenoviral vectors lacking one or more Pea3 sites in the E1a enhancer region and comprising a transgene insertion between the E1b-19K start site and the E1b-55K start site (Reid et al, Li et al); 
ii) deletions of one or more Pea3 sites reduces E1a expression in normal cells while having minimal impact in tumor cells, thereby improving the tumor-selective expression of the E1b transcription unit, including inserted exogenous genes, wherein said exogenous gene may be one or more cytokine genes (Reid et al, [0082-83, 97, 154]); 
iii) expressing a cytokine transgene comprising a first DNA sequence, an IRES element, and a second DNA sequence (Li et al; Hemminki et al; Putzer et al);
iv) using anti-tumor adenoviral vectors to co-express two or more cytokines, or a cytokine and a co-stimulatory molecule (Li et al; Hemminki et al); and 
v) expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1- and E3-deleted/modified regions (Putzer et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 12, Putzer et al taught an adenoviral vector in which a first transgene operably linked to a second transgene via an IRES element is placed within the E1 
With respect to Claim 13, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 
Hemminki et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (pg 23, lines 1-10). 
Putzer et al taught wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (Figure 1). 
With respect to Claim 14, Reid et al disclosed wherein at least one Ela regulatory sequence Pea3 binding site, or a functional portion thereof of the adenoviral vector, is modified or deleted (e.g. Figure 8a).
With respect to Claim 15, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral vector is deleted (e.g. Figure 8a). 
With respect to Claim 16, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
Putzer et al taught whereby the adenoviral vector comprises a modified E3 region (Figure 1).
With respect to Claim 20, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

24. 	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), Hemminki et al (WO 14/170389; of record in IDS), and Putzer et al (PNAS 94:10889-10894, 1997; of record in IDS), as applied to Claims 1-16 and 20 above, and in further view of Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879). 
Determining the scope and contents of the prior art.
	While Reid et al, Li et al, and Hemminki et al disclosed whereby the transgene may encode a cytokine, e.g. IL-12, neither disclosed the IL-12 is a chimeric human IL-12 polypeptide comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18, Anderson et al is considered relevant prior art for having disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:8) having 99.3% identity to instant SEQ ID NO:46 (only two amino acid differences), and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46. Similarly, Sopczynsky et al disclosed a chimeric human IL-12 fusion protein (SEQ ID NO:34) having 100% identity to instant SEQ ID NO:46, and thus necessarily comprises a plurality of sequences as set forth in SEQ ID NO:46 (search results available in SCORE).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first chimeric human IL-12 polypeptide with a second chimeric human IL-12 polypeptide comprising a sequence as set forth in SEQ ID NO:46 with a reasonable expectation of success because the amino acid sequence of SEQ ID NO:46 was previously recognized in the prior art, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 12, Putzer et al taught an adenoviral vector in which a first transgene operably linked to a second transgene via an IRES element is placed within the E1 deleted region, and a third transgene encoding a co-stimulatory molecule is placed within the E3 deleted region (Figure 1).
With respect to Claim 13, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 

Putzer et al taught wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (Figure 1). 
Anderson et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 12, lines 30-35).
With respect to Claim 14, Reid et al disclosed wherein at least one Ela regulatory sequence Pea3 binding site, or a functional portion thereof of the adenoviral vector, is modified or deleted (e.g. Figure 8a).
With respect to Claim 15, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral vector is deleted (e.g. Figure 8a). 
With respect to Claim 16, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
Putzer et al taught whereby the adenoviral vector comprises a modified E3 region (Figure 1). 
Anderson et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 11, lines 45-47).
With respect to Claim 20, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 

Anderson et al disclosed the vectors are used to treat cancer in a subject, and is administered systemically or locally to treat the tumor (col. 15, lines 32-34). 
	Sopczynsky et al disclosed the chimeric IL-12 polypeptide or nucleic acid molecules encoding said chimeric IL-12 polypeptide is used to treat cancer in a subject, and is administered systemically or intratumorally [0235, 239].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

25. 	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), Hemminki et al (WO 14/170389; of record in IDS), Putzer et al (PNAS 94:10889-10894, 1997; of record in IDS), Anderson et al (U.S. Patent 5,994,104) and Sopczynski et al (U.S. 2016/0311879), as applied to Claims 1-16, 18, and 20 above, and in further view of Gregory et al (U.S. Patent 6,210,939).
Determining the scope and contents of the prior art.
While Reid et al, Li et al, Hemminki et al, Putzer et al, and Anderson et al taught/disclosed whereby the adenoviral vector comprises a modified E3 region, e.g. a partial deletion of the E3 region (Reid et al, [0203]; Li et al, col. 18, lines 25-29; Hemminki et al, pg 5, lines 10-15; Putzer et al, Figure 1; Anderson et al, col. 11, lines 45-46), neither taught/disclosed wherein the adenoviral vector comprises a nucleic acid sequence at least 95% identical in an E3 region to vector dl327. However, prior to effective filing date of the instantly claimed invention, and with respect to Claim 17, Gregory et al is considered relevant prior art for having disclosed the adenoviral vectors in which the artisan’s transgene of interest is inserted into the E1a region, and wherein said adenoviral vector comprises a portion of the dl327 vector backbone, said portion comprising a deletion of the E3 region (Figure 1b). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first adenoviral vector backbone comprising a deletion of the E3 region with a second adenoviral vector backbone comprising a deletion of the E3 region, to wit, the dl327 vector backbone because Gregory et al successfully demonstrated the ability of the ordinary artisan to use a portion of the dl327 vector backbone comprising a E3 deletion to express their transgene of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 12, Putzer et al taught an adenoviral vector in which a first transgene operably linked to a second transgene via an IRES element is placed within the E1 deleted region, and a third transgene encoding a co-stimulatory molecule is placed within the E3 deleted region (Figure 1).
With respect to Claim 13, Li et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 13, lines 57-60). 
Hemminki et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (pg 23, lines 1-10). 
Putzer et al taught wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (Figure 1). 
Anderson et al disclosed wherein the adenoviral vector comprises an IRES element between the first DNA sequence and the second DNA sequence (col. 12, lines 30-35).
With respect to Claim 14, Reid et al disclosed wherein at least one Ela regulatory sequence Pea3 binding site, or a functional portion thereof of the adenoviral vector, is modified or deleted (e.g. Figure 8a).
With respect to Claim 15, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral vector is deleted (e.g. Figure 8a). 
With respect to Claim 16, Reid et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region [0203].
Li et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 3, lines 34-36; col. 13, lines 12-13).
Hemminki et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (pg 19, lines 30-33).
Putzer et al taught whereby the adenoviral vector comprises a modified E3 region (Figure 1). 
Anderson et al disclosed embodiments whereby the adenoviral vector comprises a modified E3 region (col. 11, lines 45-47).
With respect to Claim 20, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject (col. 2, line 50), and is administered systemically and/or intratumorally (col. 20, lines 45-48). 
Hemminki et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered systemically and/or intratumorally (pg 28, lines 12-13). 
Putzer et al taught the adenoviral vectors are used to treat cancer in a subject, and is administered intratumorally (pg 10892, col. 2, “Regression of…Tumors Following…Intratumoral Injections”; Figure 4).
Anderson et al disclosed the vectors are used to treat cancer in a subject, and is administered systemically or locally to treat the tumor (col. 15, lines 32-34). 
	Sopczynsky et al disclosed the chimeric IL-12 polypeptide or nucleic acid molecules encoding said chimeric IL-12 polypeptide is used to treat cancer in a subject, and is administered systemically or intratumorally [0235, 239].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
26. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al (Gene Therapy 18:898-909, 2011; of record in IDS) is considered relevant prior art for having taught an adenoviral vector in which a first transgene encoding IL-12p40-IRES-IL-12p35 is placed within the E1 deleted region, and a second transgene encoding a second cytokine (IL-18) is placed within the E3 deleted region (Figure 1).


i) a deletion of the E1b 19-Kd gene, and 
ii) a deletion of the E3 region into a single vector. 

Rohmer et al (Virology 395: 243-254, 2009; of record in IDS) taught the construction of an adenoviral vector comprising a deletion of the E1b 19-Kd gene, a deletion of the E3 region, and an insertion of an expression cassette comprising a gene of interest and an IRES element (Figure 1, Ad 5/3.19K-.IL). Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized and successfully reduced to practice the scientific and technical concepts of combining: 
i) a deletion of the E1b 19-Kd gene, 
ii) a deletion of the E3 region, and 
iii) an insertion of an expression cassette comprising a gene of interest and an IRES element into a single vector. 

Conclusion
27. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633